Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13th, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed October 13th, 2022 have been fully considered but they are not persuasive. Examiner appreciates Applicant's response but respectfully disagrees that Reference U fails to teach all the limitations of amended Claim 1.
Applicant argues that the instant application has several advantages over the prior art, see pages 5-6. Examiner notes that advantages of the instant invention have no bearing on the examination of claims. Therefore, Applicant’s argument that Reference U is “substantially similar to the prior art” and “suffers from all the disadvantages” shown in the instant application is not persuasive.
Applicant further argues that:
“Reference U does not disclose, teach or suggest that its vertical pump has top and bottom wear-ring bearings, each top wear- ring arranged between a respective impeller top outside surface of each impeller and a respective bowl top inside surface of each bowl, and each bottom wear-ring bearing arranged between the respective impeller bottom outside surface of each impeller and the respective bottom inside surface of each bowl, as claimed. Instead, Reference U's vertical pump only has a respective bottom wear ring arranged at the bottom of each impeller for providing associated bottom wear ring functionality, but no bearing functionality” (see page 6).
Examiner respectfully disagrees. Applicant’s arguments regarding the bottom wear ring appear to relate to the function of the wear ring, rather than the structure. As the bottom wear ring (or retainer ring as Applicant argues) of Reference U is structurally identical to the wear ring as claimed, Examiner asserts that the bottom wear ring taught by Reference U is capable of performing all the functions that Applicant argues and therefore reads on Claim 1. The wear ring of Reference U both has the capability of preventing wear between an adjacent impeller and bowl, as well as transferring axial thrust, i.e. acting as a bearing, between said impeller and bowl. Therefore, Applicant’s arguments are not persuasive.
The rejection of Claim 1 has been updated under 35 U.S.C. 102.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reference U.
Regarding Claim 1, Reference U discloses a vertical pump comprising: a stationary bowl assembly having bowls, each bowl having a respective top inside surface and also having a respective bottom inside surface (page 9, Fig. 1 – see below); a rotating power transmission shaft configured to extend through the stationary bowl assembly (page 9, Fig. 1 – see below); impellers arranged on the rotating power transmission shaft to rotate and draw material through the stationary bowl assembly, each impeller having a respective impeller top outside surface and also having a respective bottom outside surface (page 9, Fig. 1 – see below); and top and bottom wear-ring bearings, each top wear-ring bearing arranged between the respective impeller top outside surface of each impeller and the respective bowl top inside surface of each bowl (page 9, Fig. 1 – see below), each bottom wear-ring bearing arranged between the respective impeller bottom outside surface of each impeller and the respective bottom inside surface of each bowl (page 9, Fig. 1 – see below), the top and bottom wear-rings being made from a non-galling bearing material (page 9 – wear-ring bearings are Vesconite), and configured to maintain the alignment of the rotating power transmission shaft in relation to the stationary bowl assembly (page 9, Fig. 1).

    PNG
    media_image1.png
    665
    532
    media_image1.png
    Greyscale

Figure 1: Vertical Turbine Pump
Regarding Claim 5, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the non-galling bearing material is a non-metallic material, including a thermopolymer or thermoplastic (page 9 – wear-ring bearings made of Vesconite).
Regarding Claim 6, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the respective impeller outside surface of each impeller is configured to rotate directly against a respective wear-ring bearing (page 9, Fig. 1).
Regarding Claim 7, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein each top wear-ring bearing is configured to expose a top side of a respective impeller to a low pressure side of preceding material being pumped through the stationary bowl assembly (page 9, Fig. 1 – tops of impellers are exposed to low pressure side).
Regarding Claim 8, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein each top wear-ring bearing is configured to isolate a top side of a respective impeller from pressure generated by the respective impeller (page 9, Fig. 1).
Regarding Claim 9, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the top and bottom wear-ring bearings are configured to provide reduced running clearances between the impellers and the bowls of the stationary bowl assembly (page 9).
Regarding Claim 10, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the vertical pump comprises a suction bell configured to guide flow of the material being pumped into an eye of a bottom impeller (page 9, Fig. 1 – inlet bell as suction bell; see above).
Regarding Claim 21, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the top and bottom wear-ring bearings of each impeller provide for a driving imbalance that is equidistant between each impeller (page 9, Fig. 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reference U in view of Parry et al. (US Patent Application Pub. No. 20120213632).
Regarding Claim 11, Reference U teaches all the limitations of Claim 10 above.
However, Reference U fails to teach wherein the suction bell is made of a non-metallic material, including a non cast iron material.
Parry et al. teaches a vertical pump with a suction bell (paragraph 0040; Fig. 3A #42) made out of a non-metallic material such as fiberglass, in order to prevent corrosion (paragraph 0046). Reference U and Parry et al. are analogous prior art as they both relate to vertical pumps. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the suction bell taught by Reference U with the non-metallic material taught by Parry et al., in order to prevent corrosion (Parry et al. paragraph 0046).
Regarding Claim 12, Reference U as modified by Parry et al. teaches all the limitations of Claim 11 above. Reference U as modified by Parry et al. further teaches wherein the non-metallic material is plastic (Parry et al. paragraph 0046 – non-metallic material can be fiberglass).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                             

/Sabbir Hasan/Primary Examiner, Art Unit 3745